 

--------------------------------------------------------------------------------

Exhibit 10.2
 
OPERATING AGREEMENT
 
OF
 
THE GREEN DAY TECHNOLOGY, LLC
 
Upon valuable consideration, the persons named below as "Members" hereby
covenant and agree to be bound to the following as their LIMITED LIABILITY
COMPANY OPERATING AGREEMENT dated this 1st day of May, 2011 (this "Agreement" or
this "Operating Agreement") for THE GREEN DAY TECHNOLOGY, LLC, a limited
liability company to be organized under the laws of the State of Florida
(hereinafter known as "the LLC"):
 
 
PURPOSE OF LLC
 
 
The purpose of this LLC is to fulfill the installation of equipment that creates
electricity from waste heat to produce 9 MW/hr. to fulfill 6 - 1.5 MW/hr.  Power
Purchase Agreements with Pacific Gas & Electric at 6 separate land fill
locations in Northern California. As per the member contributions and required
services defined as follows
 
 
MEMBER CAPITAL CONTRIBUTIONS AND REQUIRED SERVICES
 
 
 
Member Name
Initial Capital Contribution
LLC Units
LLC Unit %
       
RTR LLC
Technology and
500
50%
a California LLC
6 Power Purchases Agreements
           
Steriwave Hungary Ltd
Loan of $23,000,000
500
50%
a British Corporation
     

 
RTR LLC will assign the rights to the 6- 1.5 MW/hr. Power Purchase Agreements
(PPA) with Pacific Gas and Electric and provide the knowledge and expertise to
deploy the Waste Heat to Electricity units at the 6 locations [see Exhibit I]
 
Steriwave Hungary Ltd will loan $23,000,000 to “ THE GREEN DAY TECHNOLOGY, LLC”
in order to build and deploy the equipment as per the  6- PPA’s and be paid back
the $23,000,000 as per the attached  schedule [see Exhibit II] from the gross
profit on a 75% to Steriwave Hungary LTD and 25% to RTR LLC.   Once the loan is
paid back then the Gross Profit will be split with 50% going to Steriwave
Hungary LTD and 50% going to RTR LLC
 
RTR LLC is a wholly owned subsidiary of GDT TEK, Inc. a Florida Corporation
 
Steriwave Hungary Ltd is a United Kingdom Corporation
 
Exhibits
 
1.           List of the 6 Power Purchase Agreements with the 6 Agreements
attached
 
II.           Revenue Model
 
III.           Cost of Equipment schedule
 
IV.           Disbursement schedule
 

 
1

--------------------------------------------------------------------------------

 

 
ARTICLE I
DEFINITIONS
 
As used in this Operating Agreement, the following terms are to have the meaning
as stated below:
 
"LLC" means "Limited Liability Company"
 
"the LLC" means “THE GREEN DAY TECHNOLOGY, LLC”.
 
"LLC Units" or "Units" means measures of ownership in the LLC. The capital
structure of the LLC shall consist of Units all of the same class with equal
rights for all purposes under this Operating Agreement.
 
"LLC Unit % (Percentage)" means, with respect to an LLC member, the percentage
derived from the following fraction: number of LLC Units held by such Member
divided by the total number of LLC Units held by all Members (and, thereafter,
multiplying said fraction by 100 to arrive at a percentage).
 
"State Law" means the laws of the State of Florida.
 
"Vote in interest of LLC members" means a vote of the LLC members in which each
LLC member shall have one vote per LLC Unit possessed; for example, a member
possessing 150 LLC Units would have 150 votes in interest.
 
“Voting Majority” Since the LLC unit percentage (%) is split 50% to 50% then
during the time of funding and then return of Capital, i.e. the
$23,000,000  Steriwave will have an additional voting share providing them with
a majority of voting rights till such time the $23,000,000 is paid back. After
the funds are paid back then voting rights will revert to 50% to 50% with an
independent third party to prevent deadlocks.
 
ARTICLE II
GENERAL PROVISIONS
 
Section 2.1 Formation. Articles of Organization will be filed with the Florida
Secretary of State office once the Operating Agreement is approved by both
Members or shall shortly be done so. The Members shall execute or cause to be
executed all other instruments, certificates, notices and documents as may now
or hereafter be required for the formation, valid existence and, when
appropriate, termination of the LLC as a limited liability company under the
laws of the State of Florida.
 
Section 2.2 Company Name. The name of the LLC is "THE GREEN DAY TECHNOLOGY, LLC"
or such other name or names as may be selected by the Members from time to time
and its business shall be carried on in such name with such variations and
changes as the Members deem prudent.
 
 
Section 2.3 Purpose of the LLC. The purpose of the LLC is to engage in any
lawful act or activity for which a limited liability company may be organized
under the laws of the State of Florida including, but not limited to, make a
profit.
 
 
Section 2.4 Place of Business. The business address of the LLC shall be
determined by the Members. The LLC may from time to time have such other place
or places of business, within or without the State of Florida, as the Members
may decide.
 
Section 2.5 Registered Agent. The registered agent of the LLC shall be
determined by the Members who shall also possess the power to remove or replace
a currently serving LLC registered agent.
 
Section 2.6 Business Transactions of a Member with the Company. A Member may
lend money to, borrow money from, act as surety, guarantor or endorser for,
guarantee or assume one or more obligations of, provide collateral for, and
transact other business with, the LLC and, subject to applicable law, shall have
the same rights and obligations with respect to any such matter as a Person who
is not a Member.
 

 
2

--------------------------------------------------------------------------------

 

 
 
Section 2.7 Company Property. No real or other property of the LLC shall be
deemed to be owned by any Member individually, but shall be owned by and title
shall be vested solely in the LLC.
 
Section 2.8 No Term To Existence. The LLC's existence shall commence on the date
of the filing of the Article of Organization with the appropriate state office
and, thereafter, the LLC's existence shall be perpetual without term.
 
Section 2.9 Accounting Period. The close of the LLC's year for financial
statement and federal income tax purposes shall be as determined by the Members.
 
ARTICLE III
MEMBERS
 
Section 3.1 Members. The name, initial capital contribution, LLC Units and LLC
Unit Percentage of the Members are set forth in the below table, which shall be
amended from time to time to reflect the admission of new Members.
 
 
Member Name
Initial Capital Contribution
LLC Units
LLC Unit %
       
RTR LLC
Technology and
500
50%
 
6 Power Purchases Agreements
           
Steriwave Hungary Ltd
Loan of $23,000,000
500
50%

 
 
Section 3.2 Admission of New Members. New members may be admitted to the LLC by
an affirmative Majority vote in interest of LLC members.
 
Section 3.3 No Liability of Members. All debts, obligations and liabilities of
the LLC, whether arising in contract, tort or otherwise, shall be solely the
debts, obligations and liabilities of the LLC and no member shall be obligated
personally for any such debt, obligation or liability of the LLC solely by
reason of being a member. This section does not prevent an LLC member, should he
or she so choose, from separately agreeing to guaranty or otherwise become
liable for a debt which is also one of the LLC.
 
Section 3.4 Access to Books and Records of LLC. Each LLC member shall have the
right to inspect the books and records of the LLC during normal business hours
after the giving of reasonable notice of this intent to the LLC custodian of
said documents and information; however, each member gaining access to the books
and records of the LLC shall hold this information confidential and only use LLC
information for the furtherance of LLC business and interests or for making
investment decisions regarding the member's LLC interest. Upon withdrawal or
departure as a member of an LLC, a member shall deliver all LLC books and
records in his or her possession to the remaining LLC members or managers.
 
Section 3.5 Actions by the Members; Meetings; Quorum.
 
a. The LLC members may take any action at a meeting in person, by proxy, or
without a meeting by written resolution in accordance with Section 3.5(d).
Meetings of LLC members may be conducted in person or by telephone conference. A
voting proxy given by an LLC Member to another person must be in writing.
 
b. Voting. Each LLC member shall be entitled to vote upon all matters for which
LLC members have the right to vote. All LLC member votes shall be tallied by
interest under which each member shall be entitled to one vote for each LLC Unit
possessed (for example, a member possessing 150 LLC Units shall be entitled to
150 votes upon any matter submitted to the LLC Members for a vote). Each vote
per LLC Unit shall carry the same weight and have the same value, for voting
purposes, as every other LLC Unit. Should state law create statutory situations
where LLC member votes are to be taken on a one vote per member basis, votes per
member (as opposed to per LLC Unit interest) shall be limited to those specific
circumstances under which state law require such a vote. Since the LLC unit
percentage (%) is split 50% to 50% then during the time of funding and then
return of  Capital, i.e. the $23,000,000  Steriwave will have an additional
voting share providing them with a majority of voting rights till such time the
$23,000,000 is paid back. After the funds are paid back then voting rights will
revert to 50% to 50% with an independent third party to prevent deadlocks.
 

 
3

--------------------------------------------------------------------------------

 

c. Unless another percentage is given elsewhere in this operating agreement or
by state law, all LLC member votes on any matter shall require an affirmative
vote in interest by LLC members of LLC Unit in excess of 50% of the outstanding
total to pass or approve the motion, resolution, or otherwise take action by the
LLC members. For example, if there are 1000 LLC Units outstanding, a vote of 501
LLC Units in favor of a resolution is required for its passage unless the
resolution involves a matter for which this operating agreement or state law
requires a higher percentage.
 
d. Any action required or permitted to be taken at any meeting of the Members
may be taken without a meeting if Members with the percentage of votes (per LLC
units) sufficient to approve the action pursuant to the terms of this Agreement
resolve thereto in writing and the writing or writings are filed with the LLC
records of actions taken by Members. In no instance where action is authorized
by written resolution shall it be required that a meeting of Members is called
or notice be given; however, upon passage, a copy of the action taken by written
resolution of the members shall be sent promptly to all LLC members.
 
e. Meetings of Members may be called by any LLC member, or members, collectively
holding 25% or more of the outstanding LLC Units upon seven (7) days written
notice to the other LLC members. Notice of a meeting called for hereunder may be
made by standard U.S. mail, electronic mail, or facsimile transmission and shall
contain the time, place, and purpose of such meeting. A quorum for any action to
be taken at a meeting of LLC members shall be LLC members present (in person,
via telephone, or by proxy) holding more than 50% of the LLC Units. Any Member
may through a written instrument waive the right to receive prior notice of a
meeting of the Members as described herein.
 
f. Notwithstanding any other provision of this Agreement, the following actions
shall require a majority vote in interest of the LLC members:
i. any merger, consolidation or other business combination;
ii. sale or other disposition of substantially all the assets of the LLC;
iii. dissolution of the LLC (unless Florida law requires another percentage);
iv. filing of a petition or commencing other proceedings seeking reorganization;
liquidation,
arrangement or other similar relief under any federal or state law relating to
bankruptcy or insolvency;
v. the amendment or modification of any provision of this Agreement;
vi. the issuance of additional LLC Units (other than those issued pursuant to
the founding of the LLC as set forth in Section 3.1 of this operating agreement)
to any Member or other party
including any other individual, trust, estate, corporation, partnership, limited
liability
company or any other incorporated or unincorporated entity ("Person") permitted
to be a
member of a limited liability company under the Act;
vii. the removal of any Member;
viii. the decision to appoint managers for the LLC under Article IV hereof.
 
Section 3.6 Power to Bind the LLC. No LLC member or group of members acting in
their individual Capacity separate and apart from action as LLC members pursuant
to this operating agreement shall have any authority to bind the LLC to any
third party with respect to any matter.
 
Section 3.7 Members who are not individuals. Each Member who is an artificial
entity or otherwise not an individual hereby represents and warrants to the LLC
and each Member that such Member is:
(a) duly incorporated or formed (as the case may be),
(b) validly existing and in good standing under the laws of the jurisdiction of
its incorporation or formation, and
(c) has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.
 
Section 3.8 Tax Matters.   Accountant  is hereby designated as the
LLC's  Accountant  under Section 6231(a)(7) of the Internal Revenue Code of
1986, as amended (the "Code"), and shall have all the powers and
responsibilities of such position as provided in the Code and the Treasury
Regulations there under. The LLC members may remove or replace the Tax Matters
Partner by a vote of the majority in interest.


 
4

--------------------------------------------------------------------------------

 

 
ARTICLE IV
MANAGEMENT
 
Section 4.1 Management of the LLC. This LLC shall be managed by its members;
however, the LLC Members reserve the right to appoint Managers, who may also be
Members, at a later date.
 
ARTICLE V
CAPITAL STRUCTURE
 
Section 5.1 Capital Structure. The capital structure of the LLC shall consist of
one class of LLC Units each having equal rights under all provisions of this
operating agreement.
 
Section 5.2 LLC Units. 1,000 LLC Units shall be issued to the Members, as set
forth in Section 3.1 hereof, as part of the initial funding of the LLC; however,
additional LLC units may be issued pursuant to a majority Vote in interest of
LLC Members.
 
Section 5.3 Capital Contributions
 
a. Each Member shall contribute or shall have contributed, as an initial capital
contribution ("Initial Capital Contribution") to the LLC the amounts set forth
below. The break down between cash and Non cash contributions by the Members is
as set forth in Table 2 of Attachment 1 hereto.
 
 
Member Name
 
Initial Cash Capital Contribution
RTR LLC
$ 500
Steriwave Hungary Ltd
$ 0

 
b. The Members shall complete their initial capital contributions to the capital
contributions to the LLC within 20 days of the date of this agreement unless
another date is agreed upon in writing by all the LLC Members. Any Member who
fails to make the required initial capital contribution as set forth in this
paragraph shall indemnify all other Members of the LLC for any losses or
expenses (including reasonable attorney’s fees) that are caused by the failure
to make the initial capital contribution as set forth herein.
 
Section 5.4 Additional Capital Contributions. Members may make additional
capital contributions but shall not be required to do so.
 
Section 5.5 Raising Additional Capital. Additional capital may be raised by the
LLC through sales of new LLC Units pursuant to an affirmative majority Vote in
interest of LLC Members, see Section 5.2 above. Any Member resolution
authorizing the raising of additional capital through the sale of LLC Units
shall state, in reasonable detail, the purposes and uses of such additional
capital and the amounts of additional capital required.
 
Section 5.6. Withdrawal Of Initial Capital Contributions. Except upon the
dissolution or liquidation of the LLC as set forth herein or the unanimous vote
of all Members, no Member shall have the right to withdraw its initial capital
contributions listed in Section 5.3 above.
 
Section 5.7. No interest shall be paid upon any member's capital account.
 
Section 5.8. Maintenance of Capital Accounts. An individual capital account
shall be maintained for each LLC Member consisting of the member's capital
contributions and (1) increased by that member's share of LLC profits, (2)
decreased by that member's share of LLC losses, and (3) further adjusted as
required or allowed by the Internal Revenue Code (Title 26 of the United States
Code) and / or all published Treasury Regulations (Title 26 of the Code of
Federal Regulations). In all cases, the capital accounts of the members shall be
accounted for in accordance with the Internal Revenue Code (Title 26 of the
United States Code) and or all published Treasury Regulations (Title 26 of the
Code of Federal Regulations).
 

 
5

--------------------------------------------------------------------------------

 

 
ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS
 
Section 6.1 Allocations to Capital Accounts. Except as may be required by the
Internal Revenue Code (Title 26 of the United States Code) or the Treasury
Regulations (Title 26 of the Code of Federal Regulations) or this Operating
Agreement, net profits, net losses, and other items of income, gain, loss,
deduction and credit of the LLC shall be allocated among the Members ratably in
proportion to each Member's LLC Unit Percentage. For example, if a Member has an
LLC Unit Percentage of 45%, he or she shall be allocated 45% of all profits or
losses (and other allocation items) for any given tax year.
 
a. Notwithstanding the foregoing, no item of loss or deduction of the LLC shall
be allocated to a Member to the extent such allocation would result in a
negative balance in such Member's capital account if other Members then have
positive balances in their capital accounts. Such loss or deduction shall be
allocated first among the Members with positive balances in their capital
accounts in proportion to (and to the extent of) such positive balances and
thereafter to Members in accordance with their Unit Percentages.
 
Section 6.2 Tax Allocations. In the case of any special tax allocations allowed
under the Internal Revenue Code or Treasury Regulations, the method of
allocation and formula determined by the Tax Matters Accountant shall be
followed so long as it complies with state law, the Internal Revenue Code, the
Treasury Regulations, and fairly treats each Member. The method of tax
allocation selected by the Tax Matters Partner shall be presumed to be "fair to
all the members" and any Member or party challenging said allocation on these
grounds shall bear the burden of proof.
 
Section 6.3 Distributions. The LLC Members, by resolution issued pursuant to
this agreement, may make distributions to the Members from time to time in
amounts it deems appropriate; however, no distribution shall be declared or made
if, after giving it effect, the LLC would not be able to pay its debts as they
become due in the usual course of business or the LLC's total assets would be
less than the sum of its total liabilities.
 
ARTICLE VII
TRANSFERS OF UNITS; WITHDRAWAL, DEATH, REMOVAL OF MEMBER
 
Section 7.1 Transfer of LLC Units. No Member shall have the right to sell,
convey, assign, transfer, pledge, grant a security interest in or otherwise
dispose of all or any part of its LLC Units other than as follows:
 
a. Only upon the following conditions may an LLC Member assign, pledge or grant
a security interest in its LLC Units: (a) the assignment, pledge or security
interest shall not entitle the assignee, pledgee or security interest holder to
participate in the management and affairs of the LLC, to become a Member, nor to
vote the Member's LLC Units and (b) such assignee, pledgee, or security interest
holder is only entitled to receive the distributions the Member would otherwise
be entitled to absent the assignment, pledge, or security interest.
 
b. To another LLC Member. Members may freely sell, convey or otherwise transfer
their LLC Units to another Member without prior approval of the LLC Members.
 
c. To non−LLC Members. Subject to other provisions in this section, no Member
shall be entitled to sell, convey or otherwise transfer its LLC Units to a
non−LLC Member without a prior affirmative majority vote in interest of LLC
Members. Prior to the vote of LLC Members upon a proposed sale, the Member
seeking authorization of the sale or transfer of its LLC Units shall provide all
other LLC Members with written documents detailing the exact terms of the
proposed sale.
 
d. Creditors and spouses of Member. Creditors of a Member cannot vote a Member's
LLC units nor in any way assume ownership or management rights of a member in
the LLC. At most, a creditor of a Member is entitled to seek a court order
attaching distributions made by the LLC on account of the Member's LLC
membership interest. A spouse or former spouse, unless fewer rights are granted
to a spouse or former spouse by written agreement of a Member stands in the same
position as a creditor of a Member under this agreement.
 
Section 7.2 Withdrawal of a Member.
 
a. Members shall have the unilateral right to resign or withdraw at any time
from the LLC.
 

 
6

--------------------------------------------------------------------------------

 

 
b. A Member is required to give thirty (30) days written notice to each of the
other LLC Members to initiate a withdrawal. In this notice, the withdrawing
Member shall state an effective date for his or her withdraw and said date must
be at least thirty (30) days after delivery of notice to all other LLC members
and be the last day of a month (i.e., the 30th or the 31st). Upon receipt of
said notice, the LLC Members shall promptly take any vote required under this
agreement for withdrawal of a Member and, if the vote is in a sufficient
affirmative percentage as called for under this agreement, the remaining LLC
members shall cause a reasonably prompt preparation of financial statements for
the LLC as of the effective date of withdrawal for said Member.
 
c. Upon withdrawal, the withdrawing Member shall receive, in exchange for his or
her LLC Units, the Withdrawal Compensation Amount to be paid within 1 year of
the effective date of the Member's withdrawal.
 
d. The "Withdrawal Compensation Amount" is defined herein as 100% of the
withdrawing member's capital account.
 
e. Should the LLC fail to perform upon its obligation under this section to make
payments when due, in addition to any other remedies possessed, the LLC shall be
liable to the withdrawing Member for interest upon the amount of any deficiency
at the rate of 7% per annum (compounded annually) computed from the date that
said deficient payment was due under this agreement.
 
f. Any withdrawing LLC member possessing a negative capital account upon the
effective date of withdrawal shall have a duty to repay the negative balance of
his or her capital account to the LLC upon withdrawal.
 
g. Upon withdrawal, the withdrawing Member shall have no continuing obligations
to the LLC other than pursuant to state law, this Agreement or other applicable
laws or such obligations as expressly assumed by such Members.
 
h. A withdrawing Member shall retain the right to vote as an LLC Member up until
the effective date of his or her withdrawal, at which time, the withdrawing
Member's LLC Units shall be considered transferred back to the LLC and the
person who has withdrawn shall no longer be considered a Member of the LLC. If a
withdrawing Member was also a "Manager" of the LLC, the withdrawing Member shall
resign as a Manager immediately upon giving notice of to the other LLC Members
of his or her intent to withdraw.
 
Section 7.3 Death Of Member.
 
a. Upon the death of a Member, the remaining LLC Members shall cause a prompt
preparation of financial statements for the LLC as of the end of the month in
which the Member died which shall be the effective date of death for the
deceased Member for accounting purposes under this agreement. For purposes of
this section, if LLC Units are titled in the name of a revocable trust, the
trustee of said revocable trust shall be treated as the Member.
 
b. The estate of the deceased Member (or his revocable trust if the LLC Units
were so titled) shall receive, in exchange for his or her LLC Units, the Death
Compensation Amount to be paid within 2 years of the effective date of the
Member's death. The payments shall be made in two equal installments payable at
the annual anniversary of the effective date of death with no interest neither
being due nor owing upon the outstanding amount.
 
c. The "Death Compensation Amount" is defined herein as an amount agreed upon
between a majority in interest of the remaining LLC Members and the estate of
the deceased Member (or his or her revocable trust should the LLC Units been
titled in its name) as the fair market value of the deceased Member's LLC Units.
Should the parties be unable to agree upon a value for the deceased Member's LLC
Units, they shall file a declaratory judgment petition with a court having
jurisdiction where the LLC's principal place of business is located and ask the
court determine the fair market value of the deceased Member's LLC Units should
the enterprise be sold on the open market, between a willing buyer and a willing
seller, in a commercially reasonable manner upon the effective date of death.
 
d. Should the LLC fail to perform upon its obligation under this section to make
payments when due, in addition to any other remedies possessed, the LLC shall be
liable to the deceased Member's estate or revocable trust (as the case may be)
for interest upon the amount of any deficiency at the rate of 7% per annum
(compounded annually) computed from the date that said deficient payment was due
under this agreement.
 

 
7

--------------------------------------------------------------------------------

 
 
e. Upon death, the estate of the deceased Member (or his or her revocable trust,
as the case may be) shall have no continuing obligations to the LLC other than
pursuant to state law, this Agreement or other applicable laws or such
obligations as expressly assumed by said Member.
 
Section 7.4 Removal of Member.
 
a. A Member may be involuntarily removed from the LLC only under either of the
following circumstances: (1) the Member is required to provide services to the
LLC (as reflected in this agreement), said Member is not substantially
performing the promised services, and a majority in interest of LLC Members vote
for removal or (2) the Member has defaulted upon its obligations under this
agreement to make capital contributions (or loans) to the LLC.
 
b. In the case of a removal for failure to perform required services, 60 days
prior to any vote to remove, the other LLC Members shall cause a notice to be
issued to the Member in question stating that they shall bring to a vote of the
LLC Members a motion to remove said Member within 60 days for unsatisfactory
performance of required services and detail specific instances or tasks that
were allegedly not satisfactorily performed. The other LLC Members shall then
give the Member in question a good faith opportunity to cure the deficiencies in
performance of services prior to the vote of removal. The period of this good
faith opportunity to cure need not extend beyond 60 days. If the Member in
question completes a cure within 60 days of receiving the aforementioned notice,
then the motion pending before the LLC Members for removal shall be withdrawn.
 
c. In the case of a removal for failure to make required capital contributions,
30 days prior to any vote to remove, the other LLC Members shall cause a notice
to be issued to the Member in question stating that they shall bring to a vote
of the LLC Members a motion to remove said Member within 30 days for non−payment
of required capital contributions. The Member in question shall then have 30
days within which to cure the default which shall consist of making all required
capital contributions plus 7% per annum interest (compounded annually) upon the
amount of any deficiency computed from the date said contribution was due to be
made to the LLC. If the Member in question completes this cure within 30 days of
receiving the aforementioned notice, then the motion pending before the LLC
Members for removal shall be withdrawn and the Member in question shall,
henceforth, be consider in good standing. If, however, the 30 day cure period
expires and the Member in question fails to make the required capital
contribution plus interest on the deficiency, then this Member shall be barred
from voting on the motion for removal.
 
d. If, after complying with the above notice and cure provisions, an affirmative
vote of majority vote in interest of LLC Members is made to remove the Member in
question, then, as of that moment, this person shall no longer be entitled to
exercise any rights, powers or privileges of a Member and his or her LLC Units
shall be considered redeemed by the LLC. In the case of removal for failure to
make require capital contributions, the majority in interest shall be determined
without regard to the LLC interest of the member to be removed. For example, if
the member to be removed holds a 20% interest, only a majority percentage of the
remaining 80% LLC interest is required to effect removal.
 
e. Upon the affirmative majority vote in interest of LLC Members to remove a
Member, the remaining LLC members shall cause a prompt preparation of financial
statements for the LLC as of the end of the month in which the resolution was
passed by the LLC Members removing said Member and this shall be the effective
date of removal for the Member for accounting purposes only under this
agreement.
 
f. The removed Member shall receive in exchange for his or her LLC Units the
Removal Compensation Amount to be paid within 1 year of the effective date of
the Member's removal.
 
g. The "Removal Compensation Amount" is defined herein as 100% of the removed
member's capital account.
 
h. Should the LLC fail to perform upon its obligation under this section to make
payments when due, in addition to any other remedies possessed, the LLC shall be
liable to the removed Member for interest upon the amount of any deficiency at
the rate of 7% per annum (compounded annually) computed from the date that said
deficient payment was due under this agreement.
 

 
8

--------------------------------------------------------------------------------

 

 
ARTICLE VIII
DISSOLUTION OF THE COMPANY
 
 
Section 8.1 Dissolution. The LLC shall be dissolved upon the occurrence of the
following event (hereinafter, a "Liquidation Event"): a majority vote in
interest of Members to dissolve the LLC. Despite any provision of state law to
the contrary, no other event including (but not limited to) the withdrawal,
removal, death, insolvency, liquidation, dissolution, expulsion, bankruptcy, or
physical or mental incapacity of a Member shall cause the existence of the LLC
to terminate or dissolve.
 
Section 8.2 Liquidation.
 
a. Should a Liquidation Event occur, the LLC shall then be liquidated and its
affairs shall be wound  up including preparation of final financial statements
and an accounting by (or at the direction of) the LLC Members. All proceeds from
the liquidation shall be distributed in accordance with state law, and all LLC
Units shall, thereafter, be canceled. Distributions to the Members shall be made
in accordance, and proportion, with the Members' relative Capital Account
balances.
 
b. Final distributions to Members shall not be made until all liabilities have
been satisfied and any contingent claims against the LLC have been resolved.
 
c. Upon the completion of the liquidation and distribution of the LLC's assets,
the LLC shall be terminated and the Managers shall cause the Company to execute
and file a certificate of cancellation in accordance with state law.
 
ARTICLE IX
Exculpation Of Liability: Indemnification
 
Section 9.1 Exculpation of Liability. Unless otherwise provide by law or
expressly assumed, a person who is a Member or Manager, or both, shall not be
liable for the acts, debts or liabilities of the LLC to Third parties i.e.,
persons other than the LLC or LLC Members.
 
Section 9.2 Indemnification. Except as otherwise provided in this Article, the
LLC shall indemnify any Member or Manager (and may indemnify any employee or
agent) of the LLC who was or is a party or is threatened to be made a party to a
potential, pending or completed action, suit or proceeding, whether civil,
criminal, administrative, or investigative, and whether formal or informal,
other than an action by or in the right of the LLC, by reason of the fact that
such person is or was a Member, Manager, employee or agent of the LLC.
Indemnification shall be limited to expenses, including attorney's fees,
judgments, penalties, fines, and amounts paid in settlement actually and
reasonably incurred by such person in connection with the action, suit or
proceeding, if, and only if, the person acted in good faith, with the care an
ordinary prudent person in a like position would exercise under similar
circumstances. For persons other than Members or Managers of the LLC,
indemnification shall only be made after an affirmative vote of a majority in
interest of LLC Members.
 
ARTICLE X
MISCELLANEOUS
 
Section 10.1 Amendment of Operating Agreement. This Agreement may be amended by,
and only by, a written resolution setting forth in detail the amendment and
signed by sufficient Members to reflect a majority vote interest of LLC Members
in favor of said amendment.
 
Section 10.2 Successors. This Agreement shall be binding as upon all successors
in interest of the Members which includes, but is not limited to, executors,
personal representatives, estates, trustees, heirs, beneficiaries, assignees,
nominees, and creditors of the Members.
 
Section 10.3 Counterparts. This Agreement may be executed in several
counterparts with the same effect as if the parties executing the several
counterparts had all executed one counterpart.
 

 
9

--------------------------------------------------------------------------------

 

 
Section 10.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri. Each Member, by signing this
agreement, hereby submits to personal and subject matter jurisdiction in the
State of Florida of any dispute between or among the Members, the LLC, and the
LLC Managers connected to or regarding the business of, or investment in, the
LLC.
 
Section 10.5 Severability; Standard for Interpretation. If it shall be
determined by a court or other competent body that any provision or wording of
this Agreement shall be invalid or unenforceable under state or other applicable
law, such invalidity or unenforceability shall not invalidate the entire
Agreement. Whenever two or more interpretations of the provisions or wording of
this Agreement shall be possible, the interpretation or construction which leads
to the enforcement and validity of any provision of this Agreement shall be
favored and deemed to be the intended interpretation of the parties to this
Agreement.
 
 
IN WITNESS WHEREOF, the undersigned have duly executed this Operating Agreement
as of the date first above written as Members:
 
MEMBER
 
 
MEMBER
/s/ Albert Reda
 /s/ A.J. Eyre
RTR LLC
 Steriwave Hungary Ltd

 
 
 